Citation Nr: 9933999	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-05 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure, residuals of a ruptured stomach and baldness due to 
exposure to Agent Orange.

2.  Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for a back 
disability and residuals of burns of the right side of the 
body.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  By rating action dated in August 1975 the Department 
of Veterans Affairs (VA) Regional Office (RO) Louisville, 
Kentucky, denied entitlement to service connection for 
conditions including a back disability.  The veteran was duly 
notified of the decision and did not submit an appeal.  In 
May 1985, the regional office denied entitlement to service 
connection for burns on the right side of the veteran's body 
and confirmed and continued the prior denial of service 
connection for a back disability.  The veteran was notified 
of those decisions and did not submit an appeal.  

In June 1997, the veteran submitted additional information 
for the purpose of reopening his claims for service 
connection for a back disability and residuals of burns on 
the right side of his body.  He also claimed service 
connection for post-traumatic stress disorder and for high 
blood pressure, residuals of a ruptured stomach and baldness, 
all resulting from exposure to Agent Orange during service.  
In a February 1998 rating action, the regional office granted 
entitlement to service connection for post-traumatic stress 
disorder, rated noncompensable effective June 10, 1997.  The 
regional office denied entitlement to service connection for 
high blood pressure, residuals of a ruptured stomach and 
baldness as due to Agent Orange exposure.  The regional 
office also held that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for a back disability and residuals of burns of 
the right side of the body.  The veteran appealed from those 
decisions.  In an April 1998 rating action, the regional 
office increased the evaluation for the veteran's post-
traumatic stress disorder to 30 percent effective June 10, 
1997.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim for 
an evaluation in excess of 30 percent for post-traumatic 
stress disorder has been obtained by the regional office.

2.  High blood pressure, residuals of a ruptured stomach, and 
baldness were not demonstrated during the veteran's period of 
active military service.

3.  High blood pressure was initially medically reported many 
years following the veteran's separation from military 
service.  Residuals of a ruptured stomach and baldness have 
not been demonstrated subsequent to service.

4.  There is no medical evidence establishing that the 
veteran's high blood pressure is the result of Agent Orange 
exposure in service or that he currently has residuals of a 
ruptured stomach and baldness, and the claims are not 
plausible.

5.  By rating action dated in August 1975, the regional 
office denied entitlement to service connection for a back 
disability.  In May 1985 the regional office denied 
entitlement to service connection for residuals of burns of 
the right side of the veteran's body.  Service connection for 
a back disability was again denied.  The veteran was notified 
of those decisions and did not submit an appeal.

6.  The evidence that has been submitted since the August 
1975 rating action and May 1985 action by the regional office 
is essentially cumulative in nature or does not bear directly 
on the questions at issue.

7.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including depression, nightmares and 
flashbacks, insomnia, anger, difficulty concentrating and 
hypervigilance.

8.  The veteran is fully oriented as to time, place, person 
and situation.  His remote memory is fair.  He resides with 
his wife and children and has been self-employed in carpentry 
for 25 to 30 years.

9.  The evidence does not establish that the veteran's post-
traumatic stress disorder is productive of more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, chronic sleep 
impairment and a mild memory loss.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for high blood pressure, residuals of a 
ruptured stomach and baldness as resulting from exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

2.  The evidence received since the August 1975 rating action 
denying entitlement to service connection for a back 
disability and the May 1985 regional office action denying 
service connection for residuals of burns of the right side 
of the veteran's body and a back disability is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The August 1975 rating action denying entitlement to 
service connection for a back disability and the May 1985 
regional office action denying service connection for 
residuals of burns of the right side of the veteran's body 
and a back disability are final and may not be reopened.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302 (1999).

4.  An evaluation in excess of 30 percent for the veteran's 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 9411(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims for service connection for high 
blood pressure, residuals of a ruptured stomach and baldness 
are not well grounded.  The Board finds that the claim for an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder is well grounded.

I.  The Claims for Service Connection for High Blood 
Pressure,
Residuals of a Ruptured Stomach and Baldness as resulting 
from
Exposure to Agent Orange during Service.

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
no reflect the presence of high blood pressure, a ruptured 
stomach or baldness.

A report by the Pineville Community Hospital Association 
reflects that the veteran was hospitalized during November 
and December 1974 for a back condition.  On physical 
examination his blood pressure was normal.  The abdomen was 
soft and no masses or organs were palpable.

In 1987 the regional office received private medical records 
reflecting treatment of the veteran for various conditions 
from 1980 to 1987 including a low back problem.  A number of 
blood pressure readings were recorded that were not indicated 
to be abnormal.

In 1997 the veteran submitted a claim for service connection 
for conditions including high blood pressure, residuals of a 
ruptured stomach and baldness which he attributed to exposure 
to Agent Orange exposure during service.

The regional office received a report by the Pineville 
Community Hospital Association reflecting the veteran's 
treatment in August 1975 for a back problem.  On physical 
examination a blood pressure reading of 150/84 was recorded.  
The abdomen was soft and no masses or organs were palpable.

Medical records from the Lexington Clinic were later received 
reflecting the veteran's treatment in 1997 for back pain.  It 
was indicated that he was taking medication for high blood 
pressure.  When he was seen in February 1998, the diagnoses 
included hypertension.  However, that was many years 
following the veteran's separation from military service.  
The evidence does not establish that the veteran's 
hypertension either developed coincident with his period of 
active military service or within one year following his 
discharge from service.  Thus, service connection for that 
condition would not be warranted either on the basis of 
direct service incurrence or under the presumptive provisions 
of the law when the condition is manifest to the required 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Residuals of a ruptured stomach and baldness have not 
been demonstrated either during service or subsequent to 
service.  

The veteran has maintained that he was exposed to Agent 
Orange during service and that the exposure brought about 
high blood pressure, a ruptured stomach and baldness.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda and acute and 
subacute peripheral neuropathy even though there is no record 
of such diseases during service.  38 C.F.R. §§ 3.307, 3.309.  
A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed under 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during service to a herbicide 
agent unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307.

The veteran's DD Form 214 reflects that he had service in 
Vietnam, during the Vietnam Era.  There is no competent 
medical evidence indicating that the veteran currently has 
one of the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, he is not presumed to have been exposed to a 
herbicide agent during his service in Vietnam during the 
Vietnam Era.  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).  As noted previously, his service medical records 
reflect no reference to high blood pressure, a ruptured 
stomach or baldness.  High blood pressure was initially 
medically demonstrated many years following the veteran's 
separation from service.  Residuals of a ruptured stomach and 
baldness have not been medically demonstrated.  Further, none 
of those conditions are included among the diseases which may 
be presumed to have been service connected based on exposure 
to Agent Orange.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any competent medical evidence that 
supports his claim for service connection for the claimed 
disorders.  There is no indication of any medical link 
between his high blood pressure and his military service, 
including exposure to agent orange and there is no medical 
evidence that he currently has any stomach condition or 
baldness related to service including agent orange exposure.  
Given the evidence that is of record, the claims for service 
connection for high blood pressure, residuals of a ruptured 
stomach and baldness may not be considered well grounded.  
Since the claims are not well grounded they must accordingly 
be denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

II.  Whether New and Material Evidence has been submitted to 
Reopen
the Claims of Entitlement to Service Connection for a Back 
Disability
and Residuals of burns of the Right Side of the Veteran's 
Body.

As indicated previously, by rating action dated in August 
1975, the regional office denied entitlement to service 
connection for a back disability.  In May 1985 the regional 
office denied entitlement to service connection for residuals 
of burns involving the right side of the veteran's body and 
again denied entitlement to service connection for a back 
disability.  The veteran was duly notified of the foregoing 
decisions and did not submit an appeal.

In 1997 the veteran submitted additional information for the 
purpose of reopening his claims and the regional office held 
that the additional information was not new and material and 
was insufficient to reopen the claims.  The veteran appealed 
from those decisions.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 
155 Fed. 3d. 1356 (1998).  That case removed the standard 
which required that the new evidence raise a reasonable 
possibility that the new evidence would change the outcome of 
the matter.

The evidence of record at the time of the August 1975 rating 
action and May 1985 action by the regional office included 
the veteran's service medical records which did not reflect a 
back disability or burns of the right side of the veteran's 
body.  The veteran's initial claim for VA disability benefits 
was submitted in April 1975.  He requested service connection 
for a back disability.

The regional office thereafter received the report of 
hospitalization by the Pineville Community Hospital 
Association during November and December 1974 in which the 
veteran was hospitalized for a back problem.  The injury was 
occurred after falling from a horse one week prior to 
admission.  The final diagnoses were sacroiliac strain and 
possible ruptured lumbar disc.  The hospital report made no 
reference to any burns of the right side of the veteran's 
body.

In April 1985 the veteran submitted a claim for service 
connection for burns involving the right side of his body and 
for a back disability.  No additional medical evidence was 
submitted with those claims and in May 1985 the claims were 
denied by the regional office.

The evidence that has been submitted subsequent to the August 
1975 rating action and May 1985 action by the regional office 
includes private medical records reflecting treatment of the 
veteran for various conditions from 1980 to 1987.  In 
February 1985 he was treated for a sore back.

The regional office later received additional records from 
the Pineville Community Hospital Association reflecting the 
veteran's treatment in August 1975 for a back problem.  It 
was indicated that he had been fixing the house when he 
accidentally fell 16 feet and landed on his back.  Various 
findings were recorded on physical examination.  X-ray 
studies showed a recent compression fracture of L1.  There 
was no reference on the hospital report to burns involving 
the right side of the veteran's body.

The veteran was seen at the Lexington Clinic in December 1997 
with complaints including low back pain.  The assessments 
included status post lumbar spinal fractures and possible 
degenerative joint disease of the thoracolumbar spine.  He 
was again seen in February 1998 when the assessments included 
chronic low back pain.

The evidence that has been added to the record since the 
August 1975 rating action and May 1985 action by the regional 
office includes medical treatment for additional back 
problems; however, the records do not indicate that the low 
back problems had any connection to the veteran's military 
service.  None of the additional evidence shows residuals of 
burns involving the right side of the veteran's body.  Thus, 
although the recently submitted evidence is new, it is not 
considered to be material since it does not bear directly and 
substantially upon the matters under consideration.  The 
additional evidence is not considered to be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the veteran's claim for 
service connection for a back disability and for residuals of 
burns involving the right side of his body are not reopened 
and the August 1975 rating action and May 1985 action by the 
regional office denying entitlement to service connection for 
those conditions are final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104, 3.156, 20.302.

III.  The Claim for an Evaluation in Excess of 30 Percent
for the Veteran's Post-traumatic Stress disorder.

The veteran's service medical records do not reflect any 
reference to a psychiatric disability.

In June 1997 the veteran submitted a claim for service 
connection for various conditions including post-traumatic 
stress disorder.

The veteran was afforded a VA psychiatric examination in 
February 1998.  He complained of nightmares with inability to 
sleep and seeing enemy soldiers from Vietnam.  He stated that 
that began when he came back from Vietnam in 1971.  He stated 
that at the time noise rattled him so that he would jump from 
his chair and hide under the table.  He stated that he still 
did that kind of thing.

His problems included feelings of depression that was set off 
by frustration and lasted for two hours to a day, easy 
frustration, irritability to noise, fear of hurting other 
people and being forgetful.  He had headaches once or twice a 
week.  He also had backaches that were his biggest medical 
problem.  He had difficulty falling asleep and staying asleep 
and tended to sleep 2 to 3 hours a night because he was too 
alert.  He was jumpy and over-alert and felt he could not 
trust people who were behind him.  He had attacks of anger 
that were set off by frustration.  He had never been in a 
psychosocial hospital.  He did not take any psychosocial 
medication and had never seen a psychiatrist.  He stated that 
he took only some blood pressure medication.  He reported 
that there were several memories from the war that bothered 
him.  He had intrusive recollections of wartime events almost 
every day.  There were certain things that triggered them 
including whistling and loud noises.  He had nightmares 2 to 
3 times a week and flashbacks about once a month.  Each one 
of those events was upsetting to him.  He had apathy in his 
daily activities and was detached from people.

It was indicated that he had graduated from college with a BS 
degree.  He had been married once, for 25 years.  He 
currently lived with his wife and two daughters in a home 
that he owned with a mortgage.  He and his wife managed their 
financial affairs together.  His last job was his current 
job.  He had been self-employed in carpentry for the previous 
25 to 30 years.  He stated that his only close friend was his 
wife.  When asked what he did to spend time when he was not 
working he stated that he split wood.  He avoided violence.  
He used to drink heavily but the last time had been 22 years 
previously.  He had smoked a little marijuana in Vietnam but 
not since that time.  He denied cocaine and heroine exposure.  
He lied in bed with back pain up to four days at a time, 
several days a year.  He also had hypertension.  He denied 
suicidal ideation but stated that he had homicidal thoughts 
at times.  He had thoughts that other people were coming 
after him; in particular, enemy soldiers.  He set booby traps 
around his house to set off flares.  He also used an 
electrical fence.

The veteran was grossly restless and behaved in a peculiar 
fashion.  He wandered around the room during the interview, 
looking at the plaques on the walls and looking out the 
window.  He continued to do that even though the examiner 
asked him to sit down several times.  He would sit down 
briefly and then resume wandering through the room.  He 
showed an odd smile and a sense of humor.  He was 
superficial.  His responses were slow.  He appeared to be 
distractable and restless.  He did not appear to be angry or 
depressed at any point.  He repeatedly digressed during the 
interview when asked questions.  He was fully oriented as to 
time, place, person and situation.  He told of seeing flash 
shadows and hearing noises when there was nothing there.  His 
remote memory was fair.  His knowledge of current events was 
superficial but he knew several events.  He recalled 1 out of 
3 words in 5 minutes.  He was judged competent to handle 
himself and to handle money.  The diagnosis was post-
traumatic stress disorder.  The Global Assessment of 
Functioning rating was 60.

In summary, the examiner commented that the veteran had post-
traumatic stress disorder associated with his Vietnam 
experiences.  He re-experienced those through recollections, 
dreams and flashbacks.  He avoided stimuli, thoughts and 
feelings associated with the trauma.  He had detachment from 
other people.  He had a sense of a foreshortened future.  He 
had a peculiar affect in relating to the examiner.  He had 
persistent symptoms of increased arousal with insomnia, 
outbursts of anger, difficulty concentrating and 
hypervigilance.

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Code 9411.

A 50 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9411.

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U.S. Vet. App. January 20, 1999), the United States 
Court of Appeals for Veterans Claims indicated that there was 
a distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.") was not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The Court indicated that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.

In this case, the record reflects that the veteran's post-
traumatic stress disorder is manifested by symptoms including 
depression, nightmares and flashbacks of his Vietnam 
experiences, forgetfulness, difficulty falling asleep and 
staying asleep, outbursts of anger and hypervigilance.  
However, the veteran is fully oriented as to time, place, 
person and situation and his remote memory has been described 
as fair.  The veteran has been married for many years and 
resides with his wife and children and their relationship is 
apparently satisfactory.  The veteran is also currently self-
employed as a carpenter and has worked at that occupation for 
many years.  When the veteran was examined by the VA in 
February 1998 the examiner assigned a Global Assessment of 
Functioning score of 60.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM-IV) such 
a score represents moderate symptoms or moderate difficulty 
in social, occupational or school functioning.  In the 
Board's judgment, the current manifestations of the veteran's 
post-traumatic stress disorder do not produce more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment or mild memory loss so as to warrant 
entitlement to an evaluation in excess of 30 percent under 
the provisions of Diagnostic Code 9411 that became effective 
in November 1996.  The medical evidence of record indicates 
that the veteran's post-traumatic stress disorder has not 
changed significantly since the initial rating and thus 
possible staging of the ratings under Fenderson is not for 
consideration.

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for an evaluation in excess of 
30 percent for his post-traumatic stress disorder; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding that 
matter.  38 U.S.C.A. § 5107.


ORDER

Evidence of well grounded claims for entitlement to service 
connection for high blood pressure, residuals of a ruptured 
stomach and baldness due to exposure to Agent Orange not 
having been submitted, the appeal with respect to these 
issues is denied.

New and material evidence to reopen claims of entitlement to 
service connection for a back disability and residuals of 
burns to the right side of the veteran's body is not 
established, and the appeal with respect to these issues is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder is not established.  The 
appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

